Citation Nr: 0808079	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  96-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral ankles, to include as secondary to service-
connected pes planus.

2.  Entitlement to service connection for arthritis of the 
bilateral knees, to include as secondary to service-connected 
pes planus. 

3.  Entitlement to service connection for arthritis of the 
bilateral feet, to include as secondary to service-connected 
pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1984.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) Crowley at a Travel 
Board hearing which was conducted at the Columbia RO in July 
2003.  Subsequently, in October 2007, the veteran testified 
at a Travel Board hearing before Acting VLJ Herman.  
Transcripts of those hearings are in the claims file.  As 
these hearings were not conducted by the same VLJ, a panel 
decision is necessary.  See 38 C.F.R. § 20.707 (2007).

This case was remanded by the Board in April 2004 for 
additional evidentiary development, and in September 2006 the 
VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings. 

This claim heretofore has been considered as a single issue, 
namely entitlement to service connection for "arthritis of 
the feet and legs."  The Board has decided to bifurcate the 
claim into three separate issues: arthritis of the bilateral 
ankles, arthritis of the bilateral knees and arthritis of the 
bilateral feet.  As explained below, it appears that there 
has been noncompliance with the April 2004 remand 
instructions concerning only the bilateral knees and 
bilateral feet.  Moreover, there is no evidence of any ankle 
disability in service, and the evidence indicates no 
relationship between the veteran's ankle problems and 
service-connected pes planus.  Accordingly, for the sake of 
judicial economy, the Board will proceed to a decision on the 
ankle issue.

The issue of entitlement to service connection for arthritis 
of the bilateral knees and bilateral feet are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC.

The veteran has 12 other pending claims under a separate 
docket number that constitute an appeal which is separate and 
distinct from the matter here under consideration.  Those 
issues are being addressed in a separate decision by a single 
Acting Veterans Law Judge.  

In a March 1996 rating decision, the veteran's service-
connected pes planus was continued at 50 percent disabling.  
The veteran appealed this decision to the Board, which issued 
a remand for additional evidentiary and procedural 
development in January 2000.  After the above-referenced 
development was completed, the RO issued a decision in June 
2001 which continued the veteran's service-connected pes 
planus at 50 percent disabling.  The veteran's claim of 
entitlement to an increased disability rating for pes planus 
was still in appellate status at this time, as he was not 
granted the maximum benefit available.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  However, he withdrew his appeal of 
this issue via a July 10, 2003 statement, and it is thus no 
longer within the jurisdiction of the Board.  See 38 C.F.R. § 
20.204 (2007).


FINDINGS OF FACT

1.  A relationship does not exist between the veteran's 
diagnosed arthritis of the bilateral ankles and the veteran's 
military service.

2.  No nexus exists between the veteran's arthritis of the 
bilateral ankles and the service-connected pes planus.


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral ankles was not incurred in or 
aggravated by the veteran's active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2.  Arthritis of the bilateral ankles is not proximately due 
to nor is the result of service-connected pes planus.  
38 C.F.R. §3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has first given consideration to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated May 18, 2001, including the 
necessity of evidence of "a relationship between your 
current disability and an injury, disease or event in 
service."  The May 2001 letter also informed the veteran 
that for certain chronic disabilities presumptive service 
connection could be established if he was "diagnosed with 
the condition within one year after you left military 
service."  A subsequent September 11, 2003 VCAA letter also 
delineated the evidentiary requirements for secondary service 
connection, including medical evidence showing a connection 
between the veteran's current disability and his service-
connected disabilities, as well as aggravation of his current 
disability by his service-connected disabilities. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
September 2003 letter, along with additional letters from the 
AMC dated April 9, 2004 and February 22, 2005 [issued 
subsequent to the Board's April 2004 remand].  Specifically, 
the veteran was advised in the September 2003, April 2004 and 
February 2005 VCAA letters that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers and the Social 
Security Administration.  The February 2005 letter informed 
the veteran that outpatient treatment records from the 
Augusta VAMC had been requested on his behalf, and he was 
also advised in that letter that a VA medical examination was 
being scheduled as necessary to make a decision on his claim 
[such was accomplished in August 2006].  

With respect to private treatment records, the September 
2003, April 2004 and February 2005 letters informed the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
veteran was asked in the letter to complete this release so 
that VA could obtain private records on his behalf.  The 
February 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  

The Board notes that the February 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us" [Emphasis as in original].  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.   

With respect to the instant claim, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on element (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.

Because, as discussed below, the Board is denying the 
veteran's claim, elements 
(4) and (5) remain moot.

The Board notes there is no issue of prejudice with the 
timing of the VCAA notice, as the claim was readjudicated in 
the in the September 2006 SSOC, after the veteran was 
provided with the opportunity to submit evidence and argument 
in support of his claim in response to VCAA notice.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Additionally, the 
veteran has pointed to no prejudice resulting from the timing 
of VCAA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of VA and private treatment of the 
veteran have been associated with the claims folder.  
Additionally, the veteran was afforded VA joints examinations 
in August 2006, in which a medical nexus opinion was 
rendered.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  For certain chronic disorders, 
including arthritis, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006).  

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran seeks service connection for arthritis of the 
bilateral ankles, and claims such is secondary to service-
connected pes planus.  See the July 2003 hearing transcript, 
pages 5 and 12.  For the sake of completeness, the Board will 
address the claim on both a direct and secondary basis.  See 
Solomon v. Brown, 6 Vet. App. 396, 400 (1994) [VA must review 
all issues which are reasonably raised from a liberal reading 
of all documents or oral testimony].

With respect to Hickson element (1), current disability, it 
is undisputed that the veteran has been diagnosed with 
arthritis of the bilateral ankles.

Turning to Hickson element (2), in-service occurrence of 
disease or injury, there is no medical or other evidence of 
arthritis in service or within the one year presumptive 
period after service found in 38 C.F.R. § 3.309(a).  The 
veteran's service medical records are entirely silent as to 
complaints, treatment or diagnosis of arthritis of the 
bilateral ankles, to include the veteran's July 1983 
separation examination, providing evidence against this 
claim.  Indeed, arthritis of the bilateral ankles was first 
diagnosed in August 2006, over two decades after separation 
from service.  Accordingly, that part of Hickson element (2) 
relating to in-service disease is not satisfied.  
Additionally, with respect to in-service injury, there is no 
indication of an in-service injury leading to arthritis, and 
the veteran does not so contend.  

With respect to Hickson element (3), medical nexus, the 
record contains no medical opinion which serves to link the 
veteran's arthritis of the bilateral ankles to service.  
Indeed, the August 2006 VA examiner specifically opined to 
the contrary with respect to medical nexus: "He does not 
describe a specific injury to his ankles and since he has 
been out of the military for over 20 years now and only has 
minimal changes in his ankles I do not think it is related to 
his military service."  The medical opinion provides highly 
probative evidence against this claim. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, regarding the issue of direct and secondary 
service connection, the Board finds that the veteran's lay 
statements our outweighed by the service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinion cited above.  The 
Board finds it to be particularly significant the veteran 
first filed a claim for service connection for arthritis in 
February 2001, almost two decades after leaving service and 
over 16 years after filing a claim for a number disabilities 
just prior to separation from service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).

Turning to secondary service connection, as detailed above 
there is evidence that the veteran currently has arthritis of 
the bilateral ankles.  Accordingly, Wallin element (1) is 
satisfied.  With respect to Wallin element (2), a service-
connected disability, the veteran is currently service-
connected for pes planus, status post bunionectomy.  Wallin 
element (2) is accordingly satisfied.  The Board observes in 
passing that the veteran is also service-connected for a 
number of other disabilities; however, his contentions only 
concern the service-connected pes planus.

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected pes 
planus, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

There is an opinion of record.  The August 2006 VA examiner 
stated: 

I do not feel that the degenerative changes are related 
to either pes planus or bunions or corrective surgery 
for bunions in either foot.  I am not aware of any where 
in the orthopedic literature that discusses pes planus 
or bunions being a cause of arthritic changes in the 
ankle.  A quick literature search yielded no connection 
between the two disease processes.  

The Board notes that this opinion discounts the possibility 
of secondary service connection, including that based on 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995), providing more evidence against this claim.

The Board finds that the post-service treatment records and 
the VA medical opinion outweigh the veteran's lay statements, 
providing highly probative evidence against this claim.  
Accordingly, Wallin element (3) has not been met, and the 
veteran's claim fails on this basis alone.


ORDER

Service connection for arthritis of the bilateral ankles, to 
include as secondary to service-connected pes planus, is 
denied.


REMAND

Regarding the claims of entitlement to service connection for 
arthritis of the bilateral knees, to include as secondary to 
service-connected pes planus, and entitlement to service 
connection for arthritis of the bilateral feet, to include as 
secondary to service-connected pes planus, in Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Court held that 
compliance with remand instructions is neither optional nor 
discretionary.  

Specifically, the Board's April 2004 remand requested that if 
degenerative joint disease was identified in the knees or 
feet, "then an opinion regarding etiology is required."  

Review of the December 2004 VA joints examination indicates 
the presence of mild diffuse osteopenia in the bilateral 
knees and degenerative changes of the bilateral feet.  
However, no opinion regarding the etiology of these 
conditions was rendered per the Board's remand instructions.  

Accordingly, these claims are remanded to RO for the 
following actions:

1.  The RO should also arrange 
for a physician with appropriate 
expertise to review the veteran's 
VA claims folder and provide an 
opinion, with supporting 
rationale, as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that: 

The veteran's bilateral pes 
planus caused or aggravated: (a) 
a bilateral knees disorder; 
and/or (b) degenerative changes 
of the bilateral feet.

If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  

If no such relationship between 
the veteran's bilateral pes 
planus and degenerative changes 
of the knees or feet is found, 
the examiner should opine as to 
whether the veteran's current 
osteopenia of the bilateral knees 
and/or degenerative changes of 
the bilateral feet are related to 
military service or any event 
that occurred therein.  


2.  Thereafter, the veteran's 
claims of entitlement to service 
connection for arthritis of the 
bilateral knees and arthritis of 
the bilateral feet should be 
readjudicated.  If the benefits 
sought on appeal remain denied, in 
whole or in part, the veteran and 
his representative should be 
provided a SSOC and given an 
appropriate opportunity to 
respond.  Thereafter, the case 
should be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
	ROBERT E. SULLIVAN	MICHAEL A. HERMAN
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


______________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


